Citation Nr: 0616753	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-00 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased evaluation for retropatellar 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for a herniated 
disc at L5-S1 with osteoarthritis of the lumbar spine, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as noncompensably disabling.

4.  Entitlement to service connection for status post right 
hip fracture.

5.  Entitlement to service connection for bilateral shin 
splints.

6.  Entitlement to service connection for status post left 
leg injury.

7.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty December 1991 to December 
1995, from November 1997 to April 1998, and from May 1998 to 
May 2002.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, that granted the veteran service connection for 
retropatellar syndrome of the left knee, a herniated disc at 
L5-S1, and bilateral pes planus, and denied the veteran's 
other claims of entitlement to service connection, as noted 
above.  The veteran moved and the Salt Lake City, Utah RO now 
has jurisdiction of his claims.  A hearing before the 
undersigned Veterans Law Judge at the RO (i.e. a travel board 
hearing) was held at in March 2006.

The issues of entitlement to an increased evaluation for a 
herniated disc at L5-S1 with osteoarthritis of the lumbar 
spine, and service connection for status post left leg 
injury, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Retropatellar syndrome of the left knee is currently 
manifested by arthritic findings established by X-rays, and 
slight limitation of motion.

2.  Bilateral pes planus is currently manifested by no more 
than slight symptomatology, with no weight-bearing line over 
or medial to the great toe, no inward bowing of the tendo 
Achilles, and no pain on manipulation and use of the feet.

3.  The veteran does not currently have any hip disability.

4.  The veteran does not currently have disability exhibited 
by bilateral shin splints.

5.  The veteran does not currently have hypertension.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent, 
for retropatellar syndrome of the left knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).

2.  The criteria for a compensable evaluation for bilateral 
pes planus have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5276 (2005).

3.  A chronic hip disability was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

4.  Chronic disability exhibited by shin splints was not 
incurred or aggravated in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).

5.  Hypertension was not incurred or aggravated in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a letters dated October 2003 and 
March 2006.  The originating agency asked the veteran to 
submit any pertinent evidence in his possession, and 
specifically informed him of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service medical 
records, which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and VA 
examination reports.  In addition, neither the veteran nor 
his representative has identified any additional pertinent 
available evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  The 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.

As these claims are being denied, no additional disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). For 
the above reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the issues discussed 
in this decision.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

The record before the Board contains post-service medical 
records which will be addressed as pertinent, particularly, 
the veteran's VA outpatient treatment records and reports of 
VA examinations.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence submitted 
by the veteran or on his behalf.  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows or fails to show on each of his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).
 

The Facts

X-rays of the veteran's left knee from September 1998 noted 
mild to moderate degenerative changes of the knee in the 
medial femorotibial joint and the medial aspect of the 
patellofemoral joint.

A VA examination report dated January 2002, a pre discharge 
examination, noted that the veteran had mildly flat feet, 
with some tenderness of the calluses on the lateral side of 
the sole and the medial side of the base of the great toe 
bilaterally.  The veteran's blood pressure was noted to be 
131/81 sitting, 120/79 standing, and 124/74 lying down.  The 
appearance of the hip joints was within normal limits.  Right 
hip flexion was 0-125 degrees with no pain, extension of 0 to 
30 degrees with no pain, adduction of 0 to 25 degrees with no 
pain, abduction of 0 to 45 degrees with no pain, external 
rotation of 0 to 60 degrees with no pain, and internal 
rotation of 0 to 40 degrees with no pain.  The examiner 
indicated that he felt the range of motion of the right hip 
was limited by pain, but not additionally limited by 
weakness, fatigue, lack of endurance, or incoordination.  X-
rays of the hip showed no fractures.  Evaluation of the left 
knee joint showed no swelling, effusion, or instability, with 
an extension of 0 degrees, and a flexion of 120 degrees, with 
pain at flexion of 120 degrees.  X-rays of the left knee 
showed some decreased joint space.  As to the veteran's right 
hip, the examiner indicated that there was no diagnosis, with 
the condition apparently resolved.  As to the veteran's left 
knee, the examiner diagnosed the veteran with retropatellar 
syndrome, and indicated that the veteran subjectively had a 
lot of pain with movement, and objectively had some joint 
space narrowing on X-rays, and definitely had pain with many 
of the movements, and some crepitus in the joint.  As to the 
veteran's reported bilateral shin splints, the examiner 
indicated that the condition was resolved.  The examiner also 
indicated that the veteran was not diagnosed with 
hypertension and that this was not present on examination.  
The examiner also indicated that the veteran had a diagnosis 
of pes planus bilaterally, with somewhat flattened arches.

A November 2005 VA examination report indicates that the 
veteran stated that he had no residuals of any right hip 
problems, and no symptoms in the right hip.  He also reported 
that, since leaving the military, he had no symptoms in his 
shins for the past two or three years.  Upon examination, 
right hip flexion was to 100 degrees, extension was to 35 
degrees, abduction was to 45 degrees, internal rotation was 
to 35 degrees, and external rotation was to 85 degrees.  The 
veteran's knees had no effusion, no erythema, and no 
swelling, and were stable, with full range of motion of 0 to 
140 degrees.  There was no anterior or posterior drawer sign.  
There was significant patellar crepitus, right greater than 
left, with slight discomfort to motion. There was no erythema 
or focal joint line tenderness.  The shins had no swelling, 
no erythema, no breakdown, no increased warmth, and nothing 
that the examiner found would lead to a diagnosis pertaining 
to the shins.  Bilaterally, feet showed well maintained 
arches with and without weight bearing, and the examiner 
found no significant pes planus.  There were no signs of 
abnormal weight bearing on his feet or shins.  He had a 
normal gait, and maintained his arches well with weight 
bearing and ambulation.  The arches were nontender to 
manipulation bilaterally.  The veteran was diagnosed with 
status post shin splints, resolved, normal feet with no acute 
or chronic diagnosis, left knee mild patellofemoral syndrome, 
and right hip with a subjective history of healed fracture 
with no records to confirm a fracture, with a normal right 
hip on examination, with no evidence of disability or 
impairment of the right hip.


Entitlement to an increased evaluation for retropatellar 
syndrome of the left knee, currently evaluated as 10 percent 
disabling.

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's left knee disability is not 
adequate, given the current symptomatology of his service 
connected left knee disability.  In this regard, it is 
pointed out that disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § Part 4.  Separate diagnostic codes 
identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. Part 4, § 4.40 (2005).

The United States Court of Veterans Appeals (Court) has held 
that the Board must determine whether there is evidence of 
weakened movement, excess fatigability, incoordination, or 
functional loss due to pain on use or flare-ups when the 
joint in question is used repeatedly over a period of time.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 - 207 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board notes that the veteran's degenerative arthritis of 
the left knee is currently evaluated as 10 percent disabling 
under Diagnostic Code 5014, for osteomalacia.  That code 
indicates that osteomalacia will be rated on the basis of 
limitation of motion of affected parts, as degenerative 
arthritis.  Diagnostic Code 5003 provides for the evaluation 
of degenerative arthritis.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Pursuant to Diagnostic Code 5003, arthritis established by X- 
ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. However, 
when the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the knee.  A 0 percent rating is 
warranted when leg flexion when it is limited to 60 degrees.  
A 10 percent rating is warranted when it is limited to 45 
degrees and a 20 percent rating is warranted when it is 
limited to 30 degrees.  A 30 percent rating contemplates 
limitation to 15 degrees.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the knee.  A 0 percent rating is 
warranted when leg extension is limited to 5 degrees.  A 10 
percent rating is warranted when it is limited to 10 degrees, 
and a 20 percent rating is warranted when it is limited to 15 
degrees.  Extension limited to 20 degrees warrants a 30 
percent evaluation, extension limited to 30 degrees warrants 
a 40 percent evaluation, and a 50 percent evaluation 
contemplates extension limited to 45 degrees.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2005).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

Pursuant to VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), when a 
knee disorder is rated under Diagnostic Code 5257, and a 
veteran also has arthritis and limitation of motion which at 
least meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

In addition, the VA General Counsel issued a precedent 
opinion, on September 17, 2004.  In this opinion, the General 
Counsel held that separate ratings under diagnostic code 5260 
(limitation of flexion of the leg) and diagnostic code 5261 
(limitation of extension of the leg) may be assigned for a 
disability of the same knee.  69 Fed. Reg. 59990 (2004), 
VAOPGCPREC 9-04 (2004).

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 10 percent 
disabled for his service connected retropatellar syndrome of 
the left knee.  In this regard, the Board notes that the 
evidence of record, to include both of the veteran's VA 
examination reports, is negative for findings of instability; 
therefore, the veteran would not be entitled to a separate 
rating under Diagnostic Code 5257.  In addition, the Board 
notes that the veteran is currently receiving the highest 
rating available under Diagnostic Code 5003 for arthritis.

As to a higher rating under the codes governing limitation of 
motion, the Board notes that, on VA examination of January 
2002, the veteran was found to have left leg range of motion 
of extension of 0 degrees, and a flexion of 120 degrees, with 
pain at flexion of 120 degrees.  In the report of the 
veteran's November 2005 VA examination, the veteran was noted 
to have full range of motion of 0 to 140 degrees.  The Board 
acknowledges that additional compensation is potentially 
available for functional impairment due to pain on motion.  
See DeLuca, supra.  The veteran complains of pain and the 
Board does not doubt his assertions.  The examinations noted 
some pain on motion, although range of motion was fairly 
good.  There is no current evidence of swelling, deformity, 
or atrophy of the left knee joint.  Consequently, the Board 
does not find symptoms or pathology creating impairment that 
would warrant a higher evaluation for functional impairment 
due to pain on motion.  Therefore, the Board finds that the 
veteran is currently properly rated as 10 percent disabled, 
for his left knee arthritic findings established by X-ray.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 10 
percent rating has been in effect since the effective date of 
service connection for his service connected left knee 
disability, and at no time has it been medically demonstrated 
that this disability has warranted any higher rating.  
Therefore, there is no basis for staged rating in the present 
case.


Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as noncompensably disabling.

Essentially, it is maintained that the evaluations currently 
assigned for the veteran's pes planus is not adequate, given 
the current symptomatology of the disability.  In this 
regard, it is pointed out that disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4.  Separate 
diagnostic codes identify the various disabilities.  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It also indicated that in the case of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

The veteran's bilateral pes planus is currently rated as 
noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2005).  Pursuant to Diagnostic Code 5276, a 
noncompensable rating is warranted for pes planus that is 
mild, with symptoms relieved by built-up shoe or arch 
support.  A 10 percent rating is warranted for moderate pes 
planus, manifested by the weight-bearing line over or medial 
to great toe, inward bowing of the tendo Achilles, and pain 
on manipulation and use of the feet.  A 30 percent evaluation 
is warranted for severe bilateral pes planus, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, an indication of 
swelling on use, and characteristic callosities.  A 50 
percent evaluation is warranted for pronounced bilateral pes 
planus, manifested by marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo Achilles on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.

Taking into account all relevant evidence, the Board finds 
that the veteran is currently properly rated as 
noncompensably disabled for his service connected bilateral 
pes planus.  In this regard, the Board notes that the report 
of the veteran's VA pre discharge examination, dated January 
2002, which noted a diagnosis of pes planus bilaterally, with 
somewhat flattened arches, but with no evidence of an 
alteration of the weight-bearing line, inward bowing of the 
tendo Achilles, or pain on use of the feet.  The Board also 
notes the November 2005 report of VA examination, which found 
no significant pes planus, no signs of abnormal weight 
bearing on the veteran's feet or shins, and which found that 
the veteran had a normal gait and maintained his arches well 
with weight bearing and ambulation.  The Board does not find 
any evidence in the record that the veteran has had, at any 
time, moderate pes planus, manifested by the weight-bearing 
line over or medial to great toe, inward bowing of the tendo 
Achilles, or pain on manipulation and use of the feet, such 
that a compensable rating would be warranted.  Thus the Board 
finds that the veteran is currently properly rated as 
noncompensably disabled for his service connected bilateral 
pes planus.

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for bilateral pes planus, and at 
no time has it been medically demonstrated that this 
disability has warranted any higher rating.  Therefore, there 
is no basis for staged rating in the present case.


Entitlement to service connection for status post right hip 
fracture.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for status post 
right hip fracture.  While the veteran has stated that he was 
told he had X-ray evidence of an old fracture of the hip in 
service, the medical evidence of record, including the 
veteran's service medical records, is negative for any 
evidence of an old hip fracture.  X-rays taken in conjunction 
with the veteran's pre discharge VA examination, dated 
January 2002, noted that the right hip joint appeared normal 
with normal joint space, and there was no evidence of 
fracture.  Examination of the veteran's hip in both January 
2002 and November 2005 was completely normal; the veteran 
also himself reported during his November 2005 VA examination 
that he had no residuals of any right hip problems, and no 
symptoms in the right hip.  There is no evidence of a hip 
fracture in service, however, even if it were conceded that 
the veteran had a hip fracture in service, the veteran 
currently has no symptomatology pertaining to his right hip.  
Incumbent on a grant of service connection is a finding that 
the veteran has the claimed disability.  With no finding that 
the veteran currently has any hip disability, the Board finds 
that the preponderance of the evidence of record is against 
this claim.


Entitlement to service connection for bilateral shin splints.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for bilateral shin 
splints.  In this regard, while the veteran has reported that 
he was diagnosed in service with bilateral shin splints, the 
veteran's VA examination prior to his separation from service 
in January 2002 noted that the veteran's shin splints 
condition had resolved, and the report of a November 2005 VA 
examination indicated that the examiner found nothing that 
would lead to a diagnosis pertaining to the shins, and also 
found the veteran's shin splint condition to have resolved.  
Incumbent on a grant of service connection is a finding that 
the veteran has the condition for which service connection is 
claimed.  While the veteran may have had shin splints at one 
time in service, the evidence of record shows that this 
condition resolved without residuals, and that the veteran 
does not have a current diagnosis of shin splints; therefore, 
the Board finds that the preponderance of the evidence of 
record is against a grant of service connection for this 
disability.


Entitlement to service connection for hypertension.

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for hypertension.  
In this regard, while the veteran has reported that he was 
told periodically in service that he had elevated blood 
pressure, the veteran's in service and post service medical 
records are negative for complaints of, or treatment for, 
hypertension.  Upon pre discharge VA examination in January 
2002, the veteran was noted to have normal blood pressure 
readings, and the examiner specifically noted that the 
veteran was not diagnosed with hypertension, and that 
hypertension was not present on examination.  Subsequent VA 
outpatient treatment records, while showing treatment for 
other disabilities, do not show treatment for, or diagnosis 
of hypertension.  While the veteran was found to have one 
elevated blood pressure reading in January 2003 of 157/99, 
the veteran was found to have a normal blood pressure reading 
in December 2003 of 133/84, and a normal reading in July 2003 
of 143/89.  Therefore, the veteran has not met the definition 
of hypertension for rating purposes, as stated in the note 
following 38 C.F.R. § 4.104, Diagnostic Code 7101 (2005).  As 
the veteran has not currently been found to have hypertension 
therefore, the Board finds that the preponderance of the 
evidence of record is against a grant of service connection 
for this disability.

As the preponderance of the evidence is against his claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Entitlement to an increased evaluation for retropatellar 
syndrome of the left knee, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as noncompensably disabling, is 
denied.

Entitlement to service connection for status post right hip 
fracture is denied.

Entitlement to service connection for bilateral shin splints 
is denied.

Entitlement to service connection for hypertension is denied.


REMAND

As to the veteran's claims of entitlement to an increased 
evaluation for a herniated disc at L5-S1 with osteoarthritis 
of the lumbar spine and service connection for a left leg 
injury, the Board points out that the veteran, in his hearing 
testimony dated March 2006, indicated that he felt he had 
increased symptomatology in his back, particularly 
neurological symptomatology radiating into his left leg.  As 
such, the Board finds that the veteran should be provided a 
further VA examination in order to assess the present level 
of severity of this service connected back disability, 
including whether any of the veteran's current complaints of 
left leg symptomatology are related to his service connected 
back disability.

Accordingly, these claims are REMANDED for the following 
action:

1. Have the RO schedule the veteran for VA 
neurological and orthopedic examinations to 
determine the current severity of his 
service connected L5-S1 with osteoarthritis 
of the lumbar spine.  All necessary studies 
should be performed, to include range of 
motion testing and electromyogram testing 
if warranted.  The examiner should specify 
the number and duration of incapacitating 
episodes due to intervertebral disc 
syndrome, i.e., periods of acute signs and 
symptoms that require bed rest and 
treatment by a physician.  As to any left 
leg symptomatology, the examiner is asked 
to identify any area of scarring or other 
residuals of the left leg injury in service 
and to specify all residual symptomatology.  
The examiner should provide reasons and 
bases for any opinion offered.  

2.  Upon completion of the foregoing, the 
RO should re-adjudicate the claims on 
appeal.  If any benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case, and 
provided an opportunity to respond.  The 
case should then be returned to the Board, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


